COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                §
 CITY OF EL PASO, EL PASO
 INDEPENDENT SCHOOL DISTRICT,                   §
 COUNTY OF EL PASO, TEXAS, EL                                  No. 08-10-00292-CV
 PASO COMMUNITY COLLEGE, AND                    §
 R.E. THOMASON GENERAL                                            Appeal from the
 HOSPITAL,                                      §
                                                            171st Judicial District Court
                   Appellants,                  §
                                                             of El Paso County, Texas
 v.                                             §
                                                                (TC# 2007TX801)
                                                §
 ANDY J. WINTON AND JOY WINTON,
                                                §
                   Appellees.

                                 MEMORANDUM OPINION

       Pending before the Court is Appellants’ unopposed motion for voluntary dismissal of this

appeal. See TEX .R.APP .P. 42.1(a)(1). The motion is granted, and this appeal is dismissed. Costs

of appeal are assessed against Appellants. See TEX .R.APP .P. 42.1(d).




December 8, 2010
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.